PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/978,630
Filing Date: 22 Dec 2015
Appellant(s): HARRIS et al.



__________________
Mark Simpson
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief(s) filed 11/18/202 and 1/11/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method of representing the consequences that different financial choices have on desired future outcomes comprising: (a) representing multiple desired future outcomes, and receiving a plurality of user-selected or defined desired future outcomes; representing various choices that affect the likelihood of the user-selected or defined desired future outcomes being realized or not realized, where a choice relating to one such desired future outcome affects the likelihood of realizing or not realizing one or more other such desired future outcomes; receiving a user input of a plurality of choices relating to the plurality of user-selected or defined desired future outcomes; using stochastic simulation, to calculate the likelihood of each user-selected or defined desired future outcome being realized or not realized, given the choices input by the user; representing the likelihood of each user-selected or defined desired future outcome being realized or not realized by using coloring or shading, which does not include using only black and white displayed colors, to indicate the percentage of the simulations in which each desired future outcome is realized or not realized.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to determine the consequences of different financial choices (i.e. financial planning and management), which is a 
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a graphical user interface and a computing device. (see Claims 1).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ferguson (US Patent 6,064,984) in view of Purcell (US PG Pub. 2003/0126054) and Evoy (US Patent 6,466,190).
Regarding Claim 1, Ferguson discloses a method of graphically representing the consequences that different financial choices have on desired future outcomes, using a graphical user interface displayed by a computing device, the method including the following steps:
(a)    a server representing to a computing device (clients) multiple desired future outcomes (life events/financial goals) in a 2D or 3D environment in the graphical interface displayed by the computing device, and receiving a plurality of user-selected (user grabbed) or user-defined desire future outcomes from the graphical user interface displayed by the computing device. (see fig. 1; col. 2, line 46 – col. 3, line 29);
(b)    the server graphically representing various choices (investment mix) that affect the likelihood of the user-selected or user-defined desired future outcomes being realized or not realized, in the graphical interface displayed by the computing device, where a choice relating to one such user-selected or user-defined future outcome affects the likelihood of realizing or not realizing one or more other such user-selected or user-defined future outcomes. (see fig. 10; col. 12, lines 17-53);
(c)    the server receiving a plurality of user input of a plurality of choices (investment mixes) relating to the plurality of user-selected or user-defined desired future outcomes from the graphical user interface displayed by the computing device. (see fig. 10; col. 12, lines 17-53);
(d)    the server using a simulation engine, to calculate the likelihood of each user-selected or user-defined desired future outcome being realized or not realized, given the choices input by the user. (see fig. 10; col. 12, lines 17-53); and
(e)    the server graphically representing in the 2D or 3D environment in the graphical interface displayed by the computing device the likelihood of each user-selected or user-defined desired future outcome being realized or not realized by using coloring or shading to indicate whether each desired future outcome is realized or not realized. (see fig. 10; col. 10, lines 37-61).
Ferguson does not teach a method wherein the simulation engine is a stochastic simulation engine; nor using coloring or shading to indicate the percentage of the simulations  on the server in which the desired future outcome is realized or not realized. 

using a stochastic (Monte Carlo) simulation engine to calculate the likelihood of each user-selected or defined desired future outcome being realized or not realized (final wealth at the end of the time horizon of the financial plan), given the choices input by the user. (see abstract); and
graphically representing in the 2D or 3D environment in the graphical interface generated by the computing device the likelihood of each user-selected or defined desired future outcome being realized or not realized by using coloring or shading to indicate the percentage of the simulations in which each desired future outcome is realized or not realized. (see para. 133).
Ferguson does not teach a method wherein the computing device is a mobile phone computing device.
Ferguson does not explicitly teach a method wherein the color or shading is not limited to black and white, Ferguson does disclose graphically representing in the 2D or 3D environment in the graphical interface generated by the computing device the likelihood of each user-selected or defined desire future outcome being realized or not realized by using coloring or shading (highlighting involving coloring) to indicate that each desired future outcome is realized or not realized. (see col. 10, lines 37-61).
Evoy discloses a method wherein: 
the computing device is a mobile phone computing device (cellphone). (see col. 1, lines 2-46); and 
the displayed coloring or shading, is not limited to black and white (color, and black and white). (see col. 1, lines 2-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ferguson by incorporating a stochastic simulation, as disclosed by Purcell, as utilization of a Monte Carlo simulation “enables development of a probability distribution of the final wealth for virtually any financial plan and portfolio plan.” (see Purcell, para. 81).
It would have been obvious to one of ordinary skill in the art the time the invention was made to have modified Ferguson and Purcell by incorporating colors other than black and white, as disclosed by Evoy as color-coding information is standard and conventional in the communication of information.
Regarding Claim 2, Ferguson discloses a method including:
(a)    receiving graphically a user input of a new choice relating to one or more desired future outcomes. (see fig. 10; col. 12, lines 17-53); and
(b)    using the stochastic simulation engine to calculate the likelihood of each desired future outcome being realized or not realized, given the new choice input by the user. (see fig. 10; col. 12, lines 17-53);
(c)    graphically representing in the 2D or 3D environment the likelihood of each desired future outcome being realized or not realized. (see fig. 10; col. 12, lines 17-53).
Regarding Claim 3, Ferguson discloses a method including:
(a)   receiving a user input to select (grab) a specific graphical icon of the graphical icons representing the multiple desired future outcomes and receiving a user input to drag the selected icon on a chart with time as an x-axis at the date when the desired future outcome is to be realized. (see col. 2, line 46 – col. 3, line 35);and
(b)    using the stochastic simulation engine to calculate the likelihood of that desired future outcome being realized at the specified time. (see fig. 10; col. 12, lines 17-53).
Regarding Claim 4, Ferguson discloses a method including:
(a)    displaying a desired future outcome as a graphical icon in a menu or array (palette) of graphical icons, each representing a different desired future outcome. (see col. 8, lines 7-30); and
(b)   receiving a user input to add additional desired future outcomes, or modify details and/or the time horizon of the selected desired future outcome, in order to cause the stochastic simulation engine to regenerate simulations based on the modified desired future outcome, and hence enable a dynamic graphical representation of the consequences of different financial choices. (see fig. 10; col. 3, lines 30-35; col. 12, lines 17-53).
Regarding Claim 5, Ferguson discloses a method including:
(a)    receiving a user input to define or position a desired future outcome on a chart with time as an x-axis at the date when the desired future outcome is to be realized. (see col. 3, lines 30-35);
(b)    using the stochastic simulation engine to calculate the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53);
(c)    graphically representing the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53); and
(d)    enabling a user to alter a variable, such as the date when the desired future outcome is to be realized, or its priority, or alter any other parameter impacting that affects the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53);
(e)    using the stochastic simulation engine to re-calculate the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53); and
(f)    graphically representing the new likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53).
Regarding Claim 6, Ferguson discloses a method including:
(a)    displaying a desired future outcome as a graphical icon in a menu or array of graphical icons, each representing a different desired future outcome. (see col. 3, lines 30-35);
(b)    displaying a menu of different user-selectable risk-related options that relate to the risk of realizing that desired future outcome, and receiving selections of the risk-related options. (see fig. 10; col. 12, lines 17-53);
(c)    using the stochastic simulation engine to calculate the likelihood of that desired future outcome being realised, taking into account the selected risk-related options. (see fig. 10; col. 12, lines 17-53); and
(d)    graphically representing the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53);
Regarding Claim 7, Ferguson discloses a method including:     
(a)    displaying the desired future outcome as a graphical icon. (see col. 2, line 46 – col. 3, line 29); and
(b)    using a stochastic simulation engine to calculate the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53).
Ferguson does not explicitly teach a method including colour-coding the graphical icon depending on that likelihood, although Ferguson does teach a colour-coding portions of the graphical user interface depending on that likelihood. (see col. 10, lines 37-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ferguson to color-code the icons, as Ferguson discloses colour-coding portions of the 
Regarding Claim 8, Ferguson discloses a method including:
(a)    displaying a desired future outcome as a graphical icon. (see col. 2, line 46 – col. 3, line 29);
(b)    using the stochastic simulation engine to calculate the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53); and
(c)    graphically representing the likelihood of that desired future outcome being realized. (see fig. 10; col. 12, lines 17-53).
Ferguson does not explicitly teach a method wherein the height of the icon above a time axis communicates the likelihood of the desired future outcome being realized, although Ferguson does disclose a method wherein the color and intensity of the vertical arm connecting the icon to the time axis can be utilized to communicate additional information. (see col. 9, lines 45-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ferguson to communicate information via the height of the icon, as Ferguson discloses communicating additional information based upon the vertical arm linking the icon to the time axis.
Regarding Claim 9, Ferguson discloses a method including:
receiving data (assets) for calculating a user’s net worth. (see col. 13, lines 9-49);
displaying a plurality of desired future outcomes as respective graphical icons. (see col. 2, line 46 – col. 3, line 29);
(c)    using the stochastic simulation engine to calculate the likelihood of each desired future outcome being realized. (see fig. 10; col. 12, lines 17-53); 
(d)    calculating the user’s net worth using the received data (assets) for calculating a user’s net worth and the received plurality of choices relating to the plurality of user-selected or user-defined desired future outcomes. (see col. 13, lines 9-49);
(e)    superimposing each desired future outcome over a graphical representation, each desired future outcome graphically representing the likelihood of it being realized. (see fig. 10; col. 12, lines 17-53).
Ferguson does not teach a method wherein the graphical representation is a graphical representation is of the user’s net worth. However, these differences (i.e. display of user's net worth) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The claimed steps would be performed the same regardless of the data. Data is still transmitted,  In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, F.3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).
Regarding Claim 10, Ferguson discloses a method including graphically representing factors, risks or conditions which are likely to cause the desired future outcome to be missed, including disability, long term illness, long term care, death, macro-economic factors. (see col. 8, lines 7-30).
Regarding Claim 11, Ferguson discloses a method including receiving user input to model assets and liabilities of a household or an individual or a group of individuals; modelling assets and liabilities of the household or individual or the group of individuals using the received user input; and graphically representing that model in a GUI shown on a single page or display screen. (see fig. 10).
Regarding Claim 12, Ferguson discloses a method including graphically presenting in the user interface actions (recommendations) needed to increase the chance of realizing a desired future outcome by presenting different selectable options that are selectable to cause the stochastic simulation to re-calculate the likelihood of that desired future outcome being realized; receiving a user selection of a selectable option and re-calculating the likelihood of that desired future outcome being realized, in response to a user selection of a selectable option. (see fig. 10; col. 12, lines 17-53).
Regarding Claim 13, Ferguson discloses a method including graphically presenting in the user interface why the chance of realizing a desired future outcome is low by including a graphical explanation that can be opened by the user, receiving user input and opening the graphical explanation in response to the user input. (see fig. 10; col. 12, lines 17-53).
Regarding Claim 14, Ferguson discloses a method including providing a user selectable icon representing a desired future outcome; receiving user selection of the user selectable icon; and displaying information about the desired future outcome, in response to a user selection of the user selectable icon. (see col. 10, lines 52-62).
Regarding Claim 15, Ferguson does not recite that the simulation engine uses a Monte Carlo simulation.
Purcell discloses a method wherein the stochastic simulation engine is a Monte Carlo simulation. (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ferguson, Purcell and Garcia by incorporating a Monte Carlo simulation, as disclosed 
Regarding Claim 16, Ferguson discloses a method wherein the desired future outcome is selected from the list of the following desired future outcomes: retirement; a major holiday; buying a house; financing college education; getting married. . (see col. 2, line 46 – col. 3, line 29).
Regarding Claims 17-18, Ferguson discloses a method including the step of receiving information about: 
the user’s household including, for example, a spouse or other co-client and children (children’s college eduction). (see col. 8, lines 37-43); and
a client’s assets and liabilities, or balance sheet elements (assets linked into the life event), as well as desired future outcomes. (see col. 11, lines 5-29).
Regarding Claim 19, Ferguson discloses a method including receiving input data (current financial instrument pricing) from an outside source (via a computer network), or including the step of receiving input data from a subscription service. (see col. 1, line 65 – col. 2, line 4).
Regarding Claim 20, Ferguson discloses a method including receiving input data about different types of insurance (insurance products), levels of borrowing and changes to asset allocation to use in the stochastic simulation engine, to test the implications of incurring different levels of risk in different ways (risk analysis). (see col. 6, lines 57-62; col. 12, line 17 – col. 13, line 8).
Regarding Claim 21, Ferguson discloses a method including displaying a menu of different user-selectable risk-related options (stock/bond/cash sliders) that relate to the risk of realizing a desired future outcome, and receiving selections of the risk related options. (see col. 12, lines 17 – 53).
Regarding Claim 22, Ferguson discloses a method including using the stochastic simulation engine to calculate the likelihood of a desired future outcome being realized, taking into account selected risk-related options. (see col. 12, lines 17-53). 
Regarding Claim 23, Ferguson discloses a method including the processor-implemented steps of receiving user input to model balance sheet elements of a household or an individual or a group of individuals (e.g. stock/bond/cash); modeling balance sheet elements of a household or an individual or a group of individuals using the user input and graphically representing that model in a GUI shown on a single page or display screen. (see col. 12, lines 17 – 53).
Regarding Claims 24-25 such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. 

(2) Response to Argument

§101 Rejection
Appellant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Appeal Brief, pp. 11-15.
The Examiner respectfully disagrees. 

Claim 1 recite(s) the following abstract idea - a method of graphically representing the consequences that different financial choices have on desired future outcomes comprising, the method including the following steps: 
representing multiple desired future outcomes in a 2D or 3D environment, and receiving a plurality of user-selected or user-defined desired future outcomes; 
graphically representing various choices that affect the likelihood of the user-selected or defined desired future outcomes being realized or not realized, where a choice relating to one such user-selected or user-defined desired future outcome affects the likelihood of realizing or not realizing one or more other such user-selected or user-defined desired future outcomes; 
receiving a user input of a plurality of choices relating to the plurality of user-selected or user-defined desired future outcomes; 
using stochastic simulation, to calculate the likelihood of each user-selected or user-defined desired future outcome being realized or not realized, given the choices input by the user; and
graphically representing in the 2D or 3D environment the likelihood of each user-selected or user-defined desired future outcome being realized or not realized by using coloring or shading, which does not include using only black and white displayed colors, to indicate the percentage of the simulations in which each desired future outcome is realized or not realized.

Calculating and representing the consequences that different financial choices have on desired future outcomes is a fundamental economic practice, as financial modeling is directed toward the 
For example, a financial planner provides a client with a printed questionnaire (i.e. a graphical representation in a 2D or 3D environment) asking what age they would like to retire at. The questionnaire asks “Would you like to retire at age 60 or 65?” and “Would you like to travel during your retirement?” presenting the potential client with multiple desired future outcomes. The client selects that they would like to retire at 60 and (yes) they would like to travel, providing the financial planner with their plurality of user-selected or user-defined desired future outcomes.
The financial planner than provides them with an additional questions that asks them whether they would prefer to invest aggressively (i.e. high risk) or conservatively (i.e. low risk) to fund said retirement, and whether they would be willing to sell additional currently owned assets to fund said retirement (i.e. various choices that affect the likelihood of the user-selected or defined desired future outcomes being realized or not realized, where a choice relating to one such user-selected or user-defined desired future outcome affects the likelihood of realizing or not realizing one or more other such user-selected or user-defined desired future outcomes) and receives their input.
The financial planner runs some stochastic simulations, to calculate the likelihood of each user-selected or user-defined desired future outcome being realized or not realized, given the choices input by the user. The financial planner determines that there is only a 30% chance that the client can retire at age 60 and travel if they only invest conservatively and refuse to sell additional assets to fund their retirement.
The financial planner reveals this via a presentation with color graphics (i.e. a graphically representing in the 2D or 3D environment by using coloring or shading, which does not include using only black and white displayed colors) to the client.

Calculating and representing the consequences that different financial choices have on desired future outcomes is also the management of personal behavior, as financial modeling is directed toward directing the personal behavior of an individual to achieve said desired future outcomes. Management of personal behavior is a subcategory of a certain method of organizing human activity, an enumerated grouping of abstract ideas. As such, the claimed invention recites a judicial exception and is an abstract idea.

Examiner notes that claims directed to “’collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” were deemed a mental process and an abstract idea in previous court decisions. see October 2019 Update: Subject Matter Eligibility, p. 7, citing Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016). 
The Examiner asserts that the claimed invention, similarly, is a mental process as the claimed invention is directed toward “collecting information, analyzing it, and displaying certain results of the collection and analysis” and, as such, is an abstract idea.
Examiner also notes that performance of a mental process on a computer is still a mental process. Performance on a computer requires analysis of whether the “applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” see October 2019 Update: Subject Matter Eligibility, p. 8. 
The Examiner asserts that the Appellant is merely claiming performance of the concept in a computer environment and merely using a computer as a tool to perform the concept and, as such, is a mental process and an abstract idea. 
Claims 24 and 25 directed to a system and computer readable medium are also abstract ideas utilizing the same rationale as employed concerning Claim 1.

Appellant argues that the claimed invention constitutes improvement to computer functionality, demonstrating an integration of the abstract idea into a practical application, and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, pp. 15-22.
The Examiner respectfully disagrees.
The October 2019 Update: Subject Matter Eligibility memorandum recites:
In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an 

However, neither the specification nor the prior art provide evidence that there is a technical problem to be solved. Additionally, the specification does not provide evidence that, assuming there was a technical problem to be solved, that the claimed invention has solved the technical problem via an improvement to the functioning of a computer or other technology.
Appellant also argues:
Claim 1 further recites a practical application because, as discussed in MPEP 2106.05(a), Claim 1 provides an improvement to computer functionality (see MPEP 2106.05(a), I. IMPROVEMENTS TO COMPUTER FUNCTIONALITY). The improvement in computer functionality is provided because in Claim 1 there is provided graphically representing the consequences that different financial choices have on desired future outcomes, using a graphical user interface displayed by a mobile phone computing device, including using a stochastic simulation engine on a server. The use of a mobile phone computing device in combination with the use of a server, in such methods was not provided for by the prior art: see for example U.S. Patent No. 6,064,984 to Ferguson and U.S. Patent Application Publication No. 2003/0126054 to Purcell, cited by the Examiner under 35 USC 103, which do not provide for the use of mobile phone computing devices, in combination with the use of a server, in related applications. see Appeal Brief, p. 16.

The Examiner respectfully disagrees.
There is no evidence or suggestion in the specification or the prior art that there existed a technological problem preventing a mobile phone computing device from operating in combination with a server nor that the claimed invention improved computer technology by solving that inability.
While the Examiner refutes the Appellant’s interpretation of the prior art, assuming that the Appellant’s interpretation of the prior art is accurate, the prior art not teaching such a technological combination does not mean that such a combination was a technological problem.
	The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:

The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. financial planning) that use computers as tools.
The October 2019 Update: Subject Matter Eligibility memorandum recites:
Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update, p. 15.

The additional elements (i.e. the computer elements) merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea which is indicative that the abstract idea is not integrated into a practical application of the abstract idea.

§103 Rejection
As a preliminary matter, Examiner would like to note that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  see In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. see In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969). 
Regarding Claim 1, Appellant argues that the prior art (Ferguson, Purcell and Evoy) does not suggest or teach the claimed invention. see Appeal Brief, pp. 23-24.

The graphical user interfaces of Ferguson Figures 5, 6, 7A-7D, and 8 to 14 were intended to be displayed on a device with a relatively large screen, such as the desktop computer shown in Ferguson Figure 2. The proposed modification of Ferguson, which has been proposed by the Examiner, to use a graphical interface displayed by a mobile phone computing device, as exemplified by Evoy, would render the prior art of Ferguson Figures 5, 6, 7A-7D, and 8 to 14 unsuitable for their intended use, because the screen of a mobile phone computing device, as exemplified by Evoy, would have been too small in size, and would have made the graphical user interfaces of Ferguson Figures 5, 6, 7A-7D, and 8 to 14 unsuitable for their intended use. Such a modification is not permitted: MPEP 2143.01.V. Accordingly, Claim 1 is not obvious over Ferguson, Purcell and Evoy in combination. And for the same reason, Claim 1 would not have been obvious over Ferguson and Purcell in combination with any other disclosure of a mobile phone computing device. see Appeal Brief, p. 24.

The Examiner respectfully disagrees.
Examiner notes that the claim term of “a mobile phone computing device” is not defined in the specification. As such the common and ordinary definition is to be utilized. A “mobile phone computing device” is broader in scope than a mobile phone. Any computing device that has the functionality of a mobile phone or operates in conjunction with a mobile phone (e.g. a laptop operating via a mobile phone hotspot) is a mobile phone computing device. 
Additionally, assuming one was to narrowly interpret “a mobile phone computing device” as being a mobile phone (i.e. a cellular phone or smart phone), a mobile phone does not necessarily require interpretation as a computing device possessing a screen “small in size.” 
Regardless, the graphic user interfaces of Ferguson were intended “to provide a unique graphical framework or ‘canvas’ to facilitate the providing of financial advice to a customer.” (see col. 1, lines 49-52). While Ferguson discloses the graphic user interface operating on a desktop computer or “a laptop [taken] into the field to work away from the office” (i.e. a mobile computing device) (see fig. 2; col. 5, lines 34-49), Examiner asserts that the proposed modification of operating on a graphic user interface on a mobile phone computing device does not render the prior art invention being modified unsatisfactory for its intended purpose of providing financial advice to a customer. The financial advice is still being provided to a customer. It is just being provided to a customer on a potentially smaller screen.
As an analogy, Examiner notes that movie directors intend their movies to be displayed on a relatively large screen at a movie theater but that does not make movies incapable of being watched on a mobile phone.
Appellant also argues:


The Examiner respectfully disagrees.
While Ferguson discloses the graphic user interface operating on a desktop computer or laptop (see fig. 2; col. 5, lines 34-49), and such devices may have larger displays than a mobile phone, Ferguson does not require a large screen. In fact, Ferguson does not recite any dimensions for the display of the computing device that the Appellant argues is required to enable Ferguson. 
Examiner asserts that the proposed modification does not change the principle of operation of the primary reference, Ferguson. The graphical user interface taught in Ferguson requires a computing device with a display for operation and Envoy discloses a mobile phone computing device which is a computing device with a display. 
Examiner refutes the arguments pertaining to Claims 24 and 25 utilizing similar rationale.

Regarding Claim 8, Appellant argues that the prior art (Ferguson, Purcell and Evoy) does not suggest or teach a method comprising “graphically representing the likelihood of that desired future outcome being realized by setting the height of the icon above a time axis on a graph.” see Appeal Brief, pp. 26.
Ferguson discloses a method comprising graphically representing the likelihood of that desired future outcome via an icon. (see fig. 10; col. 10, lines 37-61). That icon is realized by setting the icon at some height above a time axis on the graph. (see fig. 14). 
Appellant appears to be arguing that the claimed invention recites a method comprising calculating a height of the icon above a time axis (i.e. the distance between the icon and axis) through 
The claim cannot even be interpreting as reciting that the icon closer to the axis is more or less likely than the icon farther away (e.g. a different heights among icons denotes different likelihoods of the underlying future outcomes) as the claimed invention recites only one icon being displayed.  
Examiner asserts that whatever height the one icon is set above the time axis on a graph is representing the likelihood of that desired future outcome being realized.
Regardless, assuming that the claims, as written, required the interpretation that there is a correlation between the height of the icon and the likelihood of the desired future outcome, such would have been obvious in view of Ferguson.
Ferguson recites:
Referring to FIG. 6, and using direct manipulation or other conventional keyboard input technique, the user "grabs" the icon off the "fence" line and positions it on the canvas above a date on which the customer expects the event to occur. In the example above, this would be the date that a child might be expected to enter college. In the preferred embodiment, this new position of the PEI represents the "event date," which is the date on which the event in question occurs (and for which the financial planning is being carried out). In simple terms, the event date is the date on which funds will need to be expended to facilitate the life event, whatever it may be. see col. 8, lines 47-59.

If desired, the arms or any one or more of them are displayed in a particular intensity that may vary in intensity and/or color. Where a given arm intersects the timeline, the particular age/year may also be displayed. One or more of the arms may be "virtual" in the sense that they are not 50 displayed at all, but only the resulting areas 122 or 128 (or both) are highlighted or otherwise accented. Alternatively, the intersection of the arm relative to the timeline might be displayed, in which case the arm itself (or some portion thereof) might be omitted. One or both areas 122 or 128 may 55 be highlighted even if one or arms are also displayed. see col. 9, lines 46-56.

Ferguson discloses that interaction between the icon and the time axis of the graph can be visually displayed in numerous ways such as altering the intensity or color of the arms connecting the icon set above the axis to the axis. see col. 9, lines 46-56. Ferguson discloses that the icon can be placed at varying heights above the time axis of the graph. see fig. 14; col. 8, lines 47-59. For example, the piggy bank icon is placed on the time axis, mortar board icons are placed a little above the time axis while the house icon is placed further away from the time axis. see fig. 14.
Based upon the variability available in the layout between icons and the time axis, as disclosed by Ferguson, it would have been obvious to one of ordinary skill in the art at the time the invention was 
Regarding Claim 12, Appellant argues that the prior art (Ferguson, Purcell and Evoy) fail to teach of suggest a method comprising “presenting different selectable options that are selectable to cause the stochastic simulation engine to re-calculate the likelihood of that desired future outcome being realized” or step (iii) “re-calculating the likelihood of that desired future outcome being realized, in response to the user selection of the selectable option”. see Appeal Brief, p. 27.
The Examiner respectfully disagrees.
Ferguson recites: 
The funding table 176 is used to enable the user to plan changes in the level of installments or additional lump sums to be applied now and in the future as well as the value of the investment at the time of change. The lump and installment values are initialized to zero when the interface is first opened. Calculate buttons 176 are provided to allow the user to calculate quickly the lump or installment required to bring the investment to 100% of the cost given the selected asset allocation. The lump is calculated using whatever value is present in the installment field and vice versa. Table manipulation buttons 178 are provided to add and delete rows (each row representing a change in funding) to the table. see col. 12, lines 39-52 – emphasis added.

Calculate buttons are “selectable options.” see fig. 10; col. 12, lines 45-48. In response to the user pushing (i.e. selecting) a calculate button (i.e. a selectable option) a calculation is performed of the likelihood of the desire outcome being realized. see fig. 10; col. 12, lines 45-48. 
Pushing a calculate button after a change in values is a recalculation, a new calculation based upon new values.
Additionally, Examiner notes that It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ferguson by duplicating claim elements contained in Ferguson (e.g. the first calculation) to create additional claim elements (e.g. a second calculation) wherein each additional claim element would serve the same function as the original claim element. In the combination each element, original element and additional element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(B).
Regarding Claim 13, Appellant argues that the prior art (Ferguson, Purcell and Evoy) fail to teach of suggest a method comprising “graphically presenting in the user interface why the chance of realizing 
The Examiner respectfully disagrees.
Examiner notes that the claimed invention does not determine “why the chance of realizing a desired future outcome is low.” The claimed invention just graphically presents in the user interface “why the chance of realizing a desired future outcome is low.” The content of the information graphically presented is nonfunctional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regardless, Ferguson recites:
The borrow tab 184 is illustrated in FIG. 11 and includes user interface components for specifying loan details (e.g., amount, interest, period and term) and displaying the payment amount. This interface is used to plan for any borrowing that may be required to finance or complete the financing of a particular event. In some cases, of course, the "borrowed" component is much larger than the investment component, and vice versa, depending on the life event. The borrow tab (shown as the Student Loan Tab here) provides a button (the DL button) 171 for quickly initializing an amount to finance field 173 with the delta (i.e., the difference) between the cost of the event, and the amount funded through investment. see fig. 11; col. 12, lines 54-67 – emphasis added.

Ferguson discloses a method comprising graphically presenting in the user interface why the chance of realizing a desired future outcome is low. see fig. 11; col. 12, lines 54-67. The reason why the chance of realizing the desired future outcome is low is the difference, the cost between the event and the amount funded through in investment. see fig. 11; col. 12, lines 54-67. For example, the reason why the chance of attending college is low is because you still need $37,467 to attend college. see fig. 11.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Jason Borlinghaus/Primary Examiner, Art Unit 3693     
March 13, 2021
                                                                                                                                                                                                   Conferees:


/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.